PER CURIAM.
The petitioner Walter J. Migoski was suspended from the practice of law for a period of two (2) years by order of this Court under date of April 22, 1964. State ex rel. v. Migoski, Fla., 163 So.2d 497. After investigation and hearing pursuant to *766the integration rule, the Florida Bar, acting through its Board of Governors, has recommended that the petitioner Migoski be reinstated. The recommendation of the Bar is approved and the petitioner Walter J. Migoski is hereby reinstated to membership in good standing in The Florida Bar.
It is so ordered.
THORNAL, C. J., and THOMAS, DREW, CALDWELL and ERVIN, JJ., •concur.